DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 3/26/20 are acknowledged.  Claims 1-14 are pending.  Claims 3-12 and 14 are amended.
Prosecution on the merits commences for claims 1-14.

PRIORITY
The instant application, filed 3/26/2020, is a 371 National Stage Application of PCT/JP2017/034986, filed 9/27/2017.  Thus, the earliest possible priority for the instant application is 9/27/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/27/20, 3/31/20, 3/30/2021, 4/13/2021, and 11/10/2022 have been considered by the examiner and an initialed copy of each IDS is included with the mailing of this office action.
The information disclosure statement filed 10/26/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The Office Action for a Chinese Patent Application is provided entirely in Chinese, and has thus been struck-through.  It has been placed in the application file, but the information referred to therein has not been considered.
CLAIMS
Independent claim 1 is directed to a device for collecting silk threads from a bagworm, wherein the dimensions of the width of the device are dependent upon the size of the bagworm.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale








    PNG
    media_image2.png
    614
    679
    media_image2.png
    Greyscale
Structurally, the device minimally comprises a container with an entry/exit port (“an in-and-out hole”), and an inner width (short axis cross section of an innerspace) that is 1.2x to 3.1x the largest body width of the bagworm.  Non-limiting visual representations of the device include:












    PNG
    media_image3.png
    611
    712
    media_image3.png
    Greyscale












The claims are to the device, and not to the bagworm or silk.  The preamble, “that collects a silk thread(s) from a bagworm(s)” is an intended use of the claim. The preamble is not a limitation where the claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim.  The body of the claim fully sets forth all of the limitations of the claimed invention, and the preamble provides no additional structure.  Thus, structure of the claim is defined by (at least) the widest width of a bagworm, and an in-and-out hole.  As a result, compositions of the prior art which are capable of meeting the structural requirements of the body of the claim can be cited against the claim. See MPEP 2111.02.
See also, MPEP 2112, which reads “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.” Something that is old does not become patentable upon the discovery of a new property, use, or application.

The specification teaches “accommodating” refers to placing a whole bagworm in the inner space of the container (paragraph [0063]).  Thus, a container that “accommodates” the bagworm encompasses a space that houses or contains a whole bagworm therein.  
The specification teaches “short axis cross section” refers to a cross section including a short axis perpendicular to a long axis of the inner space (paragraph [0066]).
The specification teaches the bagworm species Eumeta japonica has a maximum body width of 9.0 mm +/- 2.0 mm (7.0 mm to 11.0) at last instar (paragraph [0068]).
The specification teaches the bagworm species Eumeta miniscula has a maximum body width of 7.0 mm +/- 2.0 mm (5.0 mm to 9.0) at last instar (paragraph [0068]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a device (for example, a mounting frame or tube) whose intended use for collecting silk from a bagworm, is structurally defined based upon the maximum width of a bagworm that will eventually be housed therein.  The claim nor specification define what the minimum or maximum width of the bagworm is; however, the specification does disclose the maximum width for two bagworm species.  The specification teaches the bagworm species Eumeta japonica has a maximum body width of 9.0 mm +/- 2.0 mm (7.0 mm to 11.0), and Eumeta miniscula has a maximum body width of 7.0 mm +/- 2.0 mm (5.0 mm to 9.0), at last instar (paragraph [0068]).  Further, the specification does not define at what stage of the bagworm is placed within the device.  
The bagworm family is a large and structurally diverse family.  See, Rhainds et al., Bionomics of Bagworms (Lepidoptera: Psychidae). Annual Review of Entomology, 2009. 54:209-226.  For example, Rhainds teaches the bagworm family comprises approximately 1000 species (abstract, page 210, first column). Rhainds teaches bagworms live within their bags (cocoons) throughout the larval stages (page 213).  Bagworms begin spinning silk as neonates, continuing to produce silk throughout larval stage development, increasing the length and diameter of the bag as the size of the bagworm grows (page 213).  Rhainds discloses that the bags (cocoons) of the adult larvae “vary considerably between species both in shape and dimension” (pages 213, last sentence bridging page 214).  Given that bagworm larva live within the cocoon throughout development until pupation, a large variation in cocoon size and dimension would indicate a large variation in larval sizes between species.  
The Examiner is unable to find an art recognized standard for sizing bagworms, or known bagworm larval widths, or sizing devices (for example, mounting frames, or tubes) for collecting silk from worms to bagworm (or any worm) widths.  Thus, there is a large variability of unknowns that are encompassed by the claim.  A claim may be rendered indefinite by reference to an object that is variable, when there is no known standard for measuring the object, either in the specification or the art. MPEP 2173.05(b). 
In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.
Brummer states,
A patentee has the right to exclude others from making, using and selling the invention covered by the patent (35 USC 154). The purpose of the second paragraph of 35 USC 112 is to allow the public to know exactly what the patent covers, so that those who would approach the area circumscribed by the claims of a patent may more readily and accurately determine the boundaries of protection involved and evaluate the possibility of infringement and dominance. See In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).

In the case before us here, it is our opinion that one would be at a loss to determine whether a particular bicycle is covered by claim 9. No evidence has been made of record to show that a known “standard” exists in the field of bicycle manufacturing for sizing a bicycle to a rider. Therefore, a bicycle could be considered by the appellant to fall within the scope of claim 9, because on the basis of the standards he uses to size a bicycle to a rider the wheelbase is between 58 and 75 percent of the
height of the rider “that the bicycle was designed for,” while the manufacturer of the bicycle believes it does not, on the basis of his standards for sizing, which are different. This being the case, whether the bicycle was covered by the claim would be determined not on the basis of the structural elements and their interrelationships, as set forth in the claim, but by means of a label placed upon the bicycle at the discretion of the manufacturer. This would give rise to an uncertainty in the interpretation of the claims, which we believe to be exactly what the requirements of 35 USC 112, second paragraph, seek to avoid.

The facts are similar here.  The claimed device requires that it is sized to accommodate a bagworm of undefined species, developmental stage, and size, wherein the variability of size is great.  Because neither the specification nor the art disclose a known standard for sizing bagworm widths, or for sizing mounting devices for silk collection of worms to bagworms, a skilled artisan would not know if a device falls within or out of the claim scope. A skilled artisan would not know the metes and bounds of the claimed invention.
Claim 9 recites the limitation "the live bagworm" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the silk thread" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The rejections of claim 9 may be obviated by amending the claim to recite,
“accommodating a [[the]] live bagworm having no nest in the container of the device according to claim 1;
wherein the live bagworm spins a silk thread 
collecting the silk thread from the container” or similar language.   Language similar to claim 12, with regard to the spinning step, may also be sufficient.  Any changes made to the claim (syntax, tense, etc.) should be reflected in dependent claims, and if not, dependent claims should also be amended.
Claims 10 and 13 each recite, “encapsulating the bagworm in the container” after the accommodating, and before the live bagworm spins the silk thread (“before the spinning”) and then “canceling” the encapsulating.  It is not clear what “canceling the encapsulating” encompasses.
The specification teaches “encapsulate” refers to confining the bagworm in the inner space, such as by a lid (paragraphs [0078]-[0079]). The specification teaches “The ‘encapsulating step’ is a step of encapsulating the bagworm in the container….A purpose of the present step is to prevent the bagworm accommodated in the container in the accommodating step from getting out of the container” (paragraph [0090]).  And, “The present [encapsulating] step is a presupposed step for a later-described canceling step and is usually performed in a pair with the canceling step.  However, the encapsulating step may be solely performed” (paragraph [0091]).  Thus, encapsulating appears to encompass placing a lid on the device.  However, it is not clear whether the “canceling” of the encapsulation refers to removing the lid or if the phrase refers to removing the bagworm?  A skilled artisan would not know the metes and bounds of the claimed invention.
Claim 12 recites the limitation "the live bagworm" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8, 11 and 14 are included in the rejection because the depend from a rejected claim.


CLAIM INTERPRETATION FOR THE PURPOSES OF PRIOR ART
In light of the 112b rejection above, the claim is interpreted according to the widths of the two species of bagworms which are provided at paragraph [0068] of the specification. 

    PNG
    media_image4.png
    87
    689
    media_image4.png
    Greyscale

Based on the instant disclosure, the width of the short axis across the device ranges from 6.0 mm to 34.1 mm.
Thus, for the purposes of prosecution, claim 1 is interpreted as “A device comprising: a container that accommodates a bagworm; and an in-and-out hole through which the bagworm is put in and taken out of the container, wherein a width of a maximum short axis cross section of an inner space of the container is in a range from 6.0 mm to 34.1 mm.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Rajan RK, TamioInokuchi, Datta RK. Manual on Mounting and Harvesting Technology. JICA Bivoltine Sericulture Technology development Project, CSR & TI Mysore. Printed at Jawalamukhi Job press 4411. R. K Road, Basavaangdi Bangalore, 1996, 22 pages.  
Rajan discloses general technology on sericulture.  Rajan discloses Japanese card board mountages comprise a device for collecting silk from worms, wherein 156 individual containers of 4.5 cm x 3 cm x 3 cm are assembled as a grid (13 to across, 12 down) into frames (page 4; FIG 2).  The containers comprise an in-an-out hole which allows the worms to be accommodated into the container and spin their cocoons (page 4).  The 3 cm (30 mm) width of the container is encompassed by the interpreted width range of from 6.0 mm to 34.1 mm.  Thus, Rajan anticipates the claim.
With regard to claim 7, the card board which makes up the inside of the device includes an artificial material (page 4), absent evidence to the contrary.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN1389105.  CN1389105 discloses a plate for producing silk fibers from silkworms comprising a plurality of indented pits (plane defects) in the shape of an ellipse or circle (page 2, 5 of the translation). 

    PNG
    media_image5.png
    487
    605
    media_image5.png
    Greyscale
 FIG 3 shows a top view of the plate with elliptical holes:








    PNG
    media_image6.png
    154
    491
    media_image6.png
    Greyscale
FIG. 4 shows a cross-section of the long axis of the ellipsoid pit:


FIG. 4 shows a cross-section of the short axis of the ellipsoid pit:

    PNG
    media_image7.png
    154
    658
    media_image7.png
    Greyscale



CN1389105 discloses a single silkworm is placed in each pit to spin a cocoon (pages 1-2 of the translation).  Thus, CN1389105 has an in-and-out hold through which a bagworm is put into and taken out of the container.  CN1389105 discloses the short axis of the ellipsoid ranges from 12 mm to 20 mm  (1.2 – 2.0 mm) (page 2, 5 of the translation). When in the form of a circular hole, CN1389105 discloses the diameter of the circle ranges from 28-30 mm (short axis), and the depth of the hole ranges from 90 to 120 mm (page 2, 5 of the translation).  Thus, CN1389105 discloses a width of a maximum short axis cross section of an inner space of the container within a range from 6.0 mm to 34.1 mm as required by the instant claims.  Thus, CN1389105 anticipates claim 1.
With regard to claim 2, CN1389105 discloses each ellipsoid pit has a discharge/drainage hole at the bottommost portion of the pit (Number 3 on FIG 3), which allows urine and feces to fall out of the pit (page 5 of the translation).  This hole is necessarily wider than the maximum width of excrement released by the silkworm, and necessarily shorter than the maximum width of a head of the silkworm, absent evidence to the contrary.
With regard to claim 3 which recites, “wherein a long axis of the inner space of the container has an inclination of 60 degrees to 90 degrees relative to a horizontal plane,” when CN1389105 discloses the pits are circular holes, the inner diameter of the hole is 28-30 mm (short axis), and the depth of the hole ranges from 90 to 120 mm (page 2, 5 of the translation). CN1389105 also discloses the plates are maintained horizontally (page 5 of the translation).  Thus, CN1389105 also discloses a long axis of the inner space of the container has an inclination of 90 degrees relative to a horizontal plane.
With regard to claim 4, CN1389105 discloses each concave hole is an ellipsoid pit (FIGs 3-5), which has an oval-spherical shape, absent evidence to the contrary.
With regard to claim 5, CN1389105 discloses each concave hole is an ellipsoid pit (FIGs 3-5), which has an oval cross-section shape.
With regard to claims 6-7, CN1389105 discloses the surface of the plate is smooth, and made of plastic, which is an artificial material (page 5 of the translation).

Claim(s) 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN1596634.  CN1596634 discloses a cluster for producing silk fibers from silkworms comprising a plurality of honeycombs holes (in-and-out hole) which house the cocoon (Abstract, pages 2-3, 5, 10-11 of the translation; FIG 1).  

    PNG
    media_image8.png
    273
    546
    media_image8.png
    Greyscale
FIG 1a shows a cross-section of the honeycomb holes:






FIG 1d shows a cross-section of the honey comb holes as a whole sheet:

    PNG
    media_image9.png
    422
    593
    media_image9.png
    Greyscale









CN1596634 discloses each hole has a diameter (short axis) of 26-35 mm and a height of 35-45 mm (pages 5, 6 of the translation). Thus, CN1596634 discloses a width of a maximum short axis cross section of an inner space of the container within a range from 6.0 mm to 34.1 mm as required by the instant claims.  Thus, CN1596634 anticipates claim 1.
With regard to claim 3 which recites, “wherein a long axis of the inner space of the container has an inclination of 60 degrees to 90 degrees relative to a horizontal plane,” CN1596634 discloses the honeycomb sheets comprising tapered holes (H), wherein sheets are stacked together, and are arranged horizontally (FIG 4(j)(k); page 9 of the translation). In this configuration, the long axis (H) of the inner space of the container has an inclination of 90 degrees relative to a horizontal plane.
With regard to claim 4, the long axis of the holes (H) are tubular, absent evidence to the contrary (FIG 1a-c).
With regard to claim 5, CN1596634 discloses the cross-section of the short axis of each hole is a polygon (FIG 1a-c).
With regard to claim 7, CN1596634 discloses the honeycomb cluster made of plastic, which is an artificial material (pages 3, 6 of the translation).
With regard to claim 8, CN1596634 discloses the honeycomb cluster comprises a mesh/net cover, which reads on an encapsulation unit (pages 8, 12 of the translation).

Claim(s) 1, and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VWR Collection Catalog 2014-2016. Page 79.  Downloaded on 12/13/2022 from
https://media.vwr.com/interactive/publications/VWR_collection_catalog_2014-2016/files/assets/basic-html/page81.html.  
The 2014-2016 VWR Catalog sells 15 mL centrifuge tubes with a dimension of 17mm x 118mm (page 79).   There is an in-and-out hole at the top.  Thus, the 2014-2016 VWR Catalog discloses container with a width of a maximum short axis cross section of an inner space of the container within a range from 6.0 mm to 34.1 mm as required by the instant claims.  Thus, the 2014-2016 VWR Catalog anticipates claim 1.
With regard to claim 3 which recites, “wherein a long axis of the inner space of the container has an inclination of 60 degrees to 90 degrees relative to a horizontal plane,” when the tube is in the upright position, the long axis (H) of the inner space of the container has an inclination of 90 degrees relative to a horizontal plane.
With regard to claim 4, interior of the 15 mL tube is tubular.
With regard to claim 5, the cross-section of the tube is circular.
With regard to claims 6-7, the surface of the tube is smooth, and made of plastic, which is an artificial material, absent evidence to the contrary.
With regard to claim 8, the tube comprises a lid, which reads on an encapsulation unit.

Art Cited but not utilized in a rejectionDependent claims 9 and 12 are directed to methods of using the device of claim 1 to produce silk from bagworms, by placing a live “bagworm having no nest” into the device.  The nest is considered the bag of bagworms (see, Rhainds, 2009 cited above).

Kaufmann, Tohko.  Observations on the Biology and Behavior of the Evergreen Bagworm Moth, Thyridopteryx ephemeraeformis (Lepidoptera: Psychidae).  Annals of the Entomological Society of America, 1968.  61(1): 38-44.  Kauffman discloses bagworm ephemeraeformis larva with damaged nests (bags) are capable of repairing the nests, but larva wholly removed from nests (bags) are unable to make new nests.

Sugiura, Shinji.  Bagworm Bags as Portable Armour Against Invertebrate Predators. PeerJ, 2016. 4:e1686. 14 pages.  Sugiura discloses bagworm Eumeta minuscula larva, with 2.5-3.8 mm wide heads, wholly removed from nests (bag) are able to make new nests in 90 mm diameter x 30 mm high petri dishes. This container exceeds the short-axis to width requirements of the pending claims.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633